Title: To Thomas Jefferson from William Fleming, 2 May 1787
From: Fleming, William
To: Jefferson, Thomas



Sir
Richmond, 2d. May, 1787.

This will be handed to you by Mr. John Amonat, a native of the Manakin town, of French ancestry, who is going to France in quest of a patrimonial estate. He has lived some time in this city, in the mercantile line, and is a young man of excellent character, but of great simplicity; and, from his inexperience in life, and from his want of knowledge of the French language, I am apprehensive he will find himself much at a loss in the pursuit of his object.
I am persuaded, sir, that you will want no other impulse than your own benign disposition to offer him your advice and countenance  in a matter which, to him, will be of great importance and difficulty.
By particular desire of Mr. Eppes, he goes in the ship with Miss Polly Jefferson; and, from his philanthropy, and obliging disposition, I have not a doubt but he will pay her every proper attention that circumstances will admit, to alleviate the irksomeness of the voiage, and to support her spirits, in times of bad weather.—I most sincerely wish her a pleasant passage, and a happy meeting you and her sister.
You have, no doubt sir, been informed that a congress, to be composed of delegates from the several states in the union, elected for the especial purpose of reforming the Confederation, are to meet in Philadelphia, early in this month. The members from this state are General Washington, Geo: Mason, Geo: Wythe, John Blair, Edmd. Randolph, James Madison, and Dr. McClurg, instead of P. Henry, who did not accept his appointment.
Expectations are formed that this convention will lay a foundation for energy and Stability in our federal government, and for rendering us, as a nation, more respected abroad; though I am apprehensive, as there are many different objects and interests to reconcile, it will be a work of time and of difficulty.
We have, for some time, had a cold and dry season, very unfavourable for Tobacco plants, of which there seems to be a general scarcity; but those who were careful to keep their beds closely covered with brush, have great plenty.
I have the honor to be, with great regard, sir, your friend, and obedt. serv.,

Wm. Fleming

